Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.


Claims 1-12 and 15-17 are pending and examined.

New Matter Objection
The amendment filed 10/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: all the material inserted after paragraph [0124] on page 25, including EQUI-NOM sesame line 20-95289 and sesame 20-98002.
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is also objected to for including blank spaces ______on page 25. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Longham, Derald Ray (US 8,080, 707 B2) in view of Zhang et al (Genome Biology (2013), 14:401), and each of UZUN et al (Plant Breeding (2003)122:95-97) and Wei et al (BMC Genomics (2011),12:451).
The claims are drawn to a sesame plant or a part thereof having shatter-resistant capsules and comprising at least one introgressed shatter resistant capsule loci that is associated with corresponding at least one quantitative trait loci selected from QTL 1, QTL2, OTL 3, OTL 4, QTLS, QTL 6 and QTL 7, wherein each of QTLs 1-7 is linked to at least one nucleic acid genetic marker that is associated with shatter resistance of the capsules, wherein the QTL 1 is linked to genetic marker LG3_19205572 having the nucleic acid sequence of SEQ ID NO: 1 or 9, QTL 2 is linked to genetic marker LG5_12832234 having the nucleic acid sequence of SEQ ID NO: 2 or 10, QTL 3 is linked to genetic marker LG6_2739268 having the nucleic acid sequence of SEQ ID NO: 3 or 11, QTL 4 is linked to genetic marker LG7_5141423  having the nucleic acid sequence of  SEQ ID NO: 4 or 12, QTL 5 is linked to genetic marker LG11 8864255, having the nucleic acid sequence of SEQ ID Ne-NO: 5 or 13, QTL 6 is linked to genetic markers LG15_4900868 and LG15_5315334 having the nucleic acid sequence SEQ ID NO: 6 or 14 and SEQ ID NO: 7 or 15, and QTL 7 is linked to genetic marker LG16_1563304 having the nucleic acid sequence SEQ ID NO: 8 or 16; sesame plant or part thereof, wherein alleles for the at least one nucleic acid genetic marker LG3 
Langham teaches non-dehiscent sesame plants of different varieties having shatter resistance and part thereof, wherein the part is seed, embryo, pollen or ovule (see at least columns 3-4) and methods of producing improved nondehiscent sesame plants by breeding. Langham teaches IND (improved nondehiscent) sesame lines having improved characteristics of seed retention. At column 4, Langham refers to a plurality of capsule characters including Capsule Split rating of 1 to 4, Capsule opening rating of 5 to 8 and Capsule Constriction rating of 3 to 6. At column 8, Langham discloses IND lines missing less than one or two seeds in more than 85% of the 
Langham et al does not explicitly disclose genetic markers linked to the nondehiscent (shattering resistance) trait. 
	Zhang et al teach the importance of Sesame indicum plant for its high seed oil and the need of identification of marker loci associated with yield and quality. At page 2, column 1, Zhang et al cites UZUN et al (citation no. 55) that teach markers associated with indehiscent capsule trait and the need of molecular assisted selection in sesame breeding. UZUN et al teach identification of molecular markers linked to the closed capsule trait and suggest using the markers breeding programs of sesame and in altering undesired side effects of the closed capsule mutation by MAS breeding (See the whole document).  Zhang et al also cite Wei et al (citation 39) who teach most of the markers (SEQ ID NO: 1-4, 6-8) listed in the instant claims. Wei et al disclose molecular marker sequences from a Sesame Indicum cultivar that are 100% identical to the markers listed in the instant claims (see the alignment of sequences shown below). Wei et al suggest the use of said marker sequences in marker-assisted selective breeding in sesame. While Wei et al do not link the markers to shattering resistance capsule, it would be an inherent property since the prior art sequences are 100% identical to most of the sequences listed in the instant claims. 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-12 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/212,682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both instant claims and the claims copending application are drawn to a sesame plant or a part thereof comprising introgressed loci QTL1-7 (SEQ ID NO: 1-16) associated with shatter resistance of capsule. The only difference between the claims of instant application and the claims of copending application is that the instant claims are broader in scope wholly encompasses the copending claims . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/484,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both instant claims and the claims copending application are drawn to a sesame plant or a part thereof comprising introgressed loci QTL1-7 (SEQ ID NO: 1-16) associated with shatter resistance of capsule. The only difference between the claims of instant application and the claims of copending application is the order of the combination of the QTLs 1-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


SEQ ID NO:1
RESULT 1
JL343152/c
LOCUS       JL343152                1153 bp    mRNA    linear   TSA 31-MAY-2016
DEFINITION  TSA: Sesamum indicum cultivar Zhongzhi 11 Unigene21112 mRNA
            sequence.
ACCESSION   JL343152
VERSION     JL343152.1
DBLINK      Project: 66627
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Sesamum indicum (sesame)
  ORGANISM  Sesamum indicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Lamiales; Pedaliaceae; Sesamum.
REFERENCE   1  (bases 1 to 1153)
  AUTHORS   Zhang,X., Wang,L., Qi,X., Wei,W. and Zhang,Y.
  TITLE     Characterization of global transcriptome using Illumina paired-end
            sequencing and development of EST-SSR markers in sesame (Sesamum
            indicum L.)
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 1153)
  AUTHORS   Zhang,X., Wang,L., Qi,X., Wei,W. and Zhang,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-MAY-2011) Key Laboratory of Oil Crops Biology of the
            Ministry of Agriculture, Oil Crops Research Institute of Chinese
            Academy of Agricultural Sciences, No.2 Xiudong 2nd Rd, Wuhan, Hubei
            430062, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Sequencing Technology :: Solexa
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..1153
                     /organism="Sesamum indicum"
                     /mol_type="mRNA"
                     /cultivar="Zhongzhi 11"
                     /db_xref="taxon:4182"
                     /tissue_type="young roots; leaves; flowers; fruits; shoot
                     tips at full flowering stage"

  Query Match             100.0%;  Score 301;  DB 751;  Length 1153;
  Best Local Similarity   100.0%;  
  Matches  301;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCTTTAGCAGGGCATCACTCTCTTCAACATCGTACTGCACCGAGAGGAATTTCGAAGTGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 CCTTTAGCAGGGCATCACTCTCTTCAACATCGTACTGCACCGAGAGGAATTTCGAAGTGA 257

Qy         61 GAAAAACTTGGGGCTCCGACACTTCCCCTTTGCTGTCGTTTTGAAAAGTGAGCTTCAATT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        256 GAAAAACTTGGGGCTCCGACACTTCCCCTTTGCTGTCGTTTTGAAAAGTGAGCTTCAATT 197

Qy        121 TCGCCAAATTATCCAACAATTTGCACGAGACTTTATTAAAGAACACGGAGCTCTCGCTGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        196 TCGCCAAATTATCCAACAATTTGCACGAGACTTTATTAAAGAACACGGAGCTCTCGCTGT 137

Qy        181 CGAACTCCGACGTAACTCGCAGCTTCGGCCGACCCATTTGGAAGAGCCCCAGAAAACCGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        136 CGAACTCCGACGTAACTCGCAGCTTCGGCCGACCCATTTGGAAGAGCCCCAGAAAACCGC 77

Qy        241 CGCCTTTCGAACCGCCGTCGTCCACGGCGGGGGATGGTGGTGGAGACAGATAATAGGGTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         76 CGCCTTTCGAACCGCCGTCGTCCACGGCGGGGGATGGTGGTGGAGACAGATAATAGGGTT 17

Qy        301 G 301
              |
Db         16 G 16


SEQ ID NO: 2

RESULT 1
JL368366
LOCUS       JL368366                2012 bp    mRNA    linear   TSA 30-SEP-2011
DEFINITION  TSA: Sesamum indicum cultivar Zhongzhi 11 Unigene40010 mRNA
            sequence.
ACCESSION   JL368366
  ORGANISM  Sesamum indicum
            
  AUTHORS   Wei,W., Qi,X., Wang,L., Zhang,Y., Hua,W., Li,D., Lv,H. and Zhang,X.
  TITLE     Characterization of the sesame (Sesamum indicum L.) global
            transcriptome using Illumina paired-end sequencing and development
            of EST-SSR markers
  JOURNAL   BMC Genomics 12 (1), 451 (2011)

  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 2012)
  AUTHORS   Zhang,X., Wang,L., Qi,X., Wei,W. and Zhang,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-MAY-2011) Key Laboratory of Oil Crops Biology of the
            Ministry of Agriculture, Oil Crops Research Institute of Chinese
            Academy of Agricultural Sciences, No.2 Xiudong 2nd Rd, Wuhan, Hubei
            430062, China
FEATURES             Location/Qualifiers
     source          1..2012
                     /organism="Sesamum indicum"
                     /mol_type="mRNA"
                     /cultivar="Zhongzhi 11"
                     /db_xref="taxon:4182"
                     /tissue_type="young roots; leaves; flowers; fruits; shoot
                     tips at full flowering stage"

  Query Match             100.0%;  Score 301;  DB 735;  Length 2012;
  Best Local Similarity   100.0%;  
  Matches  301;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCGGGCCACAACTGATGCTTATTGTGTTGCCAAATATGGTCAGAAGTGGGTCAGGACAAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        405 CCGGGCCACAACTGATGCTTATTGTGTTGCCAAATATGGTCAGAAGTGGGTCAGGACAAG 464

Qy         61 GACAATCATCGACAGTTTTGCTCCTAAATGGAATGAGCAGTATACTTGGGAAGTTTTTGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        465 GACAATCATCGACAGTTTTGCTCCTAAATGGAATGAGCAGTATACTTGGGAAGTTTTTGA 524

Qy        121 TCCTTGCACTGTTGTCACCATTGGTGTATTCGATAATTGTCATCTGCAAGGTGGAGATAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        525 TCCTTGCACTGTTGTCACCATTGGTGTATTCGATAATTGTCATCTGCAAGGTGGAGATAA 584

Qy        181 AGCTGGAAGGGATTCAAGAATTGGGAAGGTAAGAATTCGCCTTTCAACTCTGGAAACAGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        585 AGCTGGAAGGGATTCAAGAATTGGGAAGGTAAGAATTCGCCTTTCAACTCTGGAAACAGA 644

Qy        241 CCGTGTGTACACTCATTCTTATCCTCTTCTAGTTTTGCATCCTTCCGGGGTAAAAAAGAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        645 CCGTGTGTACACTCATTCTTATCCTCTTCTAGTTTTGCATCCTTCCGGGGTAAAAAAGAT 704

Qy        301 G 301
              |
Db        705 G 705

SEQ ID NO: 3
RESULT 1
JL367241/c
LOCUS       JL367241                 764 bp    mRNA    linear   TSA 30-SEP-2011
DEFINITION  TSA: Sesamum indicum cultivar Zhongzhi 11 Unigene33835 mRNA
            sequence.
ACCESSION   JL367241
VERSION     JL367241.1
DBLINK      BioProject: PRJNA66627
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Sesamum indicum (sesame)
  ORGANISM  Sesamum indicum

            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Lamiales; Pedaliaceae; Sesamum.
REFERENCE   1  (bases 1 to 764)
  AUTHORS   Wei,W., Qi,X., Wang,L., Zhang,Y., Hua,W., Li,D., Lv,H. and Zhang,X.
  TITLE     Characterization of the sesame (Sesamum indicum L.) global
            transcriptome using Illumina paired-end sequencing and development
            of EST-SSR markers
  JOURNAL   BMC Genomics 12 (1), 451 (2011)
   PUBMED   21929789
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 764)
  AUTHORS   Zhang,X., Wang,L., Qi,X., Wei,W. and Zhang,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-MAY-2011) Key Laboratory of Oil Crops Biology of the
            Ministry of Agriculture, Oil Crops Research Institute of Chinese
            Academy of Agricultural Sciences, No.2 Xiudong 2nd Rd, Wuhan, Hubei
            430062, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Sequencing Technology :: Solexa
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..764
                     /organism="Sesamum indicum"
                     /mol_type="mRNA"
                     /cultivar="Zhongzhi 11"
                     /db_xref="taxon:4182"
                     /tissue_type="young roots; leaves; flowers; fruits; shoot


  Query Match             100.0%;  Score 301;  DB 751;  Length 764;
  Best Local Similarity   100.0%;  
  Matches  301;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTAGGGCGTCGAATTACTTGGACGCGCCGAGCAAGCTAGCCTGCTGCAACTCAAGCTCGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        425 TTAGGGCGTCGAATTACTTGGACGCGCCGAGCAAGCTAGCCTGCTGCAACTCAAGCTCGT 366

Qy         61 TGAGCTGCTGCTCGCGGTCCATCTCTATAATCAGAGGCACGACGAGCACGAGGAAGGTGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        365 TGAGCTGCTGCTCGCGGTCCATCTCTATAATCAGAGGCACGACGAGCACGAGGAAGGTGG 306

Qy        121 TGCCGGCAATCCACGCGGCTTTTCCGGTGCTCTTCAGGAGCTTCTTTGCGACGTAGGCGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        305 TGCCGGCAATCCACGCGGCTTTTCCGGTGCTCTTCAGGAGCTTCTTTGCGACGTAGGCGG 246

Qy        181 TATCAAAAGCCGCTTTCTTGCCGCGGTACACGATGGGTGACTGGGAAACGGAGGTGGAAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        245 TATCAAAAGCCGCTTTCTTGCCGCGGTACACGATGGGTGACTGGGAAACGGAGGTGGAAA 186

Qy        241 CACGGGACAGGATTCCGTCGTCCGACGACGCTCCGCCTCCTCTAGTAGACATTCTGGTGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        185 CACGGGACAGGATTCCGTCGTCCGACGACGCTCCGCCTCCTCTAGTAGACATTCTGGTGA 126

Qy        301 A 301
              |
Db        125 A 125


SEQ ID NO: 4
RESULT 1
JL365722
LOCUS       JL365722                1205 bp    mRNA    linear   TSA 30-SEP-2011
DEFINITION  TSA: Sesamum indicum cultivar Zhongzhi 11 Unigene32160 mRNA
            sequence.
ACCESSION   JL365722
VERSION     JL365722.1
DBLINK      BioProject: PRJNA66627
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Sesamum indicum (sesame)
  ORGANISM  Sesamum indicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Lamiales; Pedaliaceae; Sesamum.
REFERENCE   1  (bases 1 to 1205)
  AUTHORS   Wei,W., Qi,X., Wang,L., Zhang,Y., Hua,W., Li,D., Lv,H. and Zhang,X.
  TITLE     Characterization of the sesame (Sesamum indicum L.) global
            transcriptome using Illumina paired-end sequencing and development
            of EST-SSR markers
  JOURNAL   BMC Genomics 12 (1), 451 (2011)
   PUBMED   21929789
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1205)
  AUTHORS   Zhang,X., Wang,L., Qi,X., Wei,W. and Zhang,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-MAY-2011) Key Laboratory of Oil Crops Biology of the

            Academy of Agricultural Sciences, No.2 Xiudong 2nd Rd, Wuhan, Hubei
            430062, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Sequencing Technology :: Solexa
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..1205
                     /organism="Sesamum indicum"
                     /mol_type="mRNA"
                     /cultivar="Zhongzhi 11"
                     /db_xref="taxon:4182"
                     /tissue_type="young roots; leaves; flowers; fruits; shoot
                     tips at full flowering stage"

  Query Match             100.0%;  Score 301;  DB 751;  Length 1205;
  Best Local Similarity   100.0%;  
  Matches  301;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCATTGATTTACCAAAAGCACCAACCCATTTTGGTGAGATAATTGGGAAACTTGTTTTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        527 GCCATTGATTTACCAAAAGCACCAACCCATTTTGGTGAGATAATTGGGAAACTTGTTTTG 586

Qy         61 GCTGGAGCCTTGGACTTCAACAAGGTGGCAAGGGATATTCTGGCAAAAGTAGGTGACGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        587 GCTGGAGCCTTGGACTTCAACAAGGTGGCAAGGGATATTCTGGCAAAAGTAGGTGACGAC 646

Qy        121 TATTACCAAAAGGCCATATTTACTGCTGCTCTGAAGGTTGTCAGCTCTGATCCTTCAGGA 180

Db        647 TATTACCAAAAGGCCATATTTACTGCTGCTCTGAAGGTTGTCAGCTCTGATCCTTCAGGA 706

Qy        181 AAGGCATTGCTCGATTCACAGGCGTCTGATGTCGCTGCCTGCGAGAGTTTATTTTAGAGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        707 AAGGCATTGCTCGATTCACAGGCGTCTGATGTCGCTGCCTGCGAGAGTTTATTTTAGAGC 766

Qy        241 TCACTCCTTGTTATGGGAATTACTGGAAACATTTGTAACCTCATAGAAGAAATGTGCTAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        767 TCACTCCTTGTTATGGGAATTACTGGAAACATTTGTAACCTCATAGAAGAAATGTGCTAT 826

Qy        301 T 301
              |
Db        827 T 827

SEQ ID NO: 6

RESULT 1
JL327483/c
LOCUS       JL327483                1217 bp    mRNA    linear   TSA 30-SEP-2011
DEFINITION  TSA: Sesamum indicum cultivar Zhongzhi 11 Unigene6354 mRNA
            sequence.
ACCESSION   JL327483
VERSION     JL327483.1
DBLINK      BioProject: PRJNA66627
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Sesamum indicum (sesame)
  ORGANISM  Sesamum indicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;

            Pentapetalae; asterids; lamiids; Lamiales; Pedaliaceae; Sesamum.
REFERENCE   1  (bases 1 to 1217)
  AUTHORS   Wei,W., Qi,X., Wang,L., Zhang,Y., Hua,W., Li,D., Lv,H. and Zhang,X.
  TITLE     Characterization of the sesame (Sesamum indicum L.) global
            transcriptome using Illumina paired-end sequencing and development
            of EST-SSR markers
  JOURNAL   BMC Genomics 12 (1), 451 (2011)
   PUBMED   21929789
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1217)
  AUTHORS   Zhang,X., Wang,L., Qi,X., Wei,W. and Zhang,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (16-MAY-2011) Key Laboratory of Oil Crops Biology of the
            Ministry of Agriculture, Oil Crops Research Institute of Chinese
            Academy of Agricultural Sciences, No.2 Xiudong 2nd Rd, Wuhan, Hubei
            430062, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: SOAPdenovo
            Sequencing Technology :: Solexa
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..1217
                     /organism="Sesamum indicum"
                     /mol_type="mRNA"
                     /cultivar="Zhongzhi 11"
                     /db_xref="taxon:4182"
                     /tissue_type="young roots; leaves; flowers; fruits; shoot
                     tips at full flowering stage"

  Query Match             100.0%;  Score 301;  DB 735;  Length 1217;
  Best Local Similarity   100.0%;  
  Matches  301;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGAGGCAAAAGAATACGGGTTGGTTGATGCAGTGATCGATGATGGCAAGCCTGGACTAGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        392 GGAGGCAAAAGAATACGGGTTGGTTGATGCAGTGATCGATGATGGCAAGCCTGGACTAGT 333

Qy         61 CGCACCCATCGCAGATACTGCACCCCCACCAAAAACCCGTGTCTGGGATCTTTGGAAAAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        332 CGCACCCATCGCAGATACTGCACCCCCACCAAAAACCCGTGTCTGGGATCTTTGGAAAAT 273

Qy        121 CGAAGGCAGTAAAAAAGCCAAGAAAAACTTGCCCTCCGAAGAGAAACTATTACAAAATGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        272 CGAAGGCAGTAAAAAAGCCAAGAAAAACTTGCCCTCCGAAGAGAAACTATTACAAAATGG 213

Qy        181 ATACACAGTTGGCCAAGGTGAAGATGACAGAAGCACGGAACAGGTAGAGGAAGCACCAAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        212 ATACACAGTTGGCCAAGGTGAAGATGACAGAAGCACGGAACAGGTAGAGGAAGCACCAAC 153

Qy        241 ATCTCAATGAGTAATGAATGTTGAGATATTTCTTGTATACACTGTCAAACATTGTAGCTA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        152 ATCTCAATGAGTAATGAATGTTGAGATATTTCTTGTATACACTGTCAAACATTGTAGCTA 93

Qy        301 G 301
              |
Db         92 G 92
          


Remarks
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662